 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW M. YELOVICH
   MIRIAM R. HINMAN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-00153 TLN
12                                Plaintiff,            STIPULATION REGARDING TRIAL DATES AND
                                                        EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                         v.                           TRIAL ACT; FINDINGS AND ORDER
14   DAVID L. BONUCCELLI,                               DATE: October 11, 2018
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. Troy L. Nunley
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on October 11, 2018.

21          2.     By this stipulation, the parties now jointly move to (1) vacate the October 11, 2018,

22 status conference, (2) set a trial date of November 4, 2019, at 9:00 a.m., (3) set a trial confirmation

23 hearing on September 26, 2019, at 9:30 a.m., and (4) set a status conference for February 7, 2019,

24 at 9:30 a.m. Furthermore, defendant moves to exclude time between October 11, 2018, and

25 November 4, 2019, under Local Code T4.

26          3.     The parties agree and stipulate, and request that the Court find the following:

27                 a)      The government has represented that the discovery associated with this case

28          includes approximately 10,589 pages of investigative reports, financial and business records,


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          among other items. All of this discovery has been produced directly to counsel. The

 2          government anticipates making additional discovery available to the defense prior to trial..

 3                 b)      In light of the discovery, the complexity of the underlying financial records, and

 4          the need for continuity of counsel, counsel for defendant desires additional time to consult with

 5          his client, continue to review the voluminous discovery, and conduct additional legal and factual

 6          research regarding the charges in this case.

 7                 c)      Counsel for defendant believes that failure to grant the above-requested

 8          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 9          into account the exercise of due diligence.

10                 d)      The government does not oppose the requested exclusion of time and

11          continuance.

12                 e)      Based on the above-stated findings, the ends of justice served by continuing the

13          case as requested to a November 4, 2019 trial date outweigh the interest of the public and the

14          defendant in a trial within the original date prescribed by the Speedy Trial Act.

15                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16          et seq., within which trial must commence, the time period of October 11, 2018 to November 4,

17          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

18          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

19          of the Court’s finding that the ends of justice served by taking such action outweigh the best

20          interest of the public and the defendant in a speedy trial.

21          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence, or that the same provision of the Speedy Trial Act dictates future exclusions.

24          IT IS SO STIPULATED.

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
     Dated: October 4, 2018                         MCGREGOR W. SCOTT
 1                                                  United States Attorney
 2
                                                    /s/ MATTHEW M. YELOVICH
 3                                                  MATTHEW M. YELOVICH
                                                    MIRIAM R. HINMAN
 4                                                  Assistant United States Attorneys
 5

 6   Dated: October 4, 2018                         /s/ MALCOLM SEGAL
                                                    MALCOLM SEGAL
 7
                                                    Counsel for Defendant
 8                                                  DAVID L. BONUCCELLI

 9
                                        FINDINGS AND ORDER
10
          IT IS SO FOUND AND ORDERED this 5th day of October, 2018.
11

12

13

14                                                  Troy L. Nunley
                                                    United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
